McCarthy, J.
Appeal from a judgment of the Supreme Court (McDonough, J.), entered February 3, 2009 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent Department of Labor placing petitioner on involuntary leave of absence.
This matter is substantially similar, both in its procedural posture and on the relevant law, to this Court’s recent decision in Matter of Sheeran v New York State Dept. of Transp. (68 *708AD3d 1199 [2009], lv granted 14 NY3d 707 [2010]). Based on that decision, we reverse.
Cardona, P.J., Peters, Spain and Egan Jr., JJ., concur. Ordered that the judgment is reversed, on the law, without costs, and petition dismissed.